DETAILED ACTION
1.  	This office action is in response to the amendments filed on 3/15/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on 8/22/2019 has been considered by the examiner.

Priority
4. 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings submitted on 8/22/2019 are acknowledged and accepted by the examiner.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Claim Rejections - 35 USC §103
7.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang [US 2018/0115252 A1], in view of Vladan [US 2018/0097400 A1].

Regarding claim 1, Chang discloses the apparatus [10, FIG. 5] comprising:
at least one module [20, FIG. 5] for processing a signal [IL, FIG. 5]; 

if the reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 (paragraph 0039)] is detected [when Isec at 112, FIG. 7] from the at least one module [20, FIG. 5], reducing [from SR at T3-T4 to SR at T5-T6, FIG. 7] a ratio [ratio of SR at T3-T4 and period from first T1 to second T1, FIG. 7] of an on duration [on duration of SR at T3-T4, FIG. 7] of the rectifier circuit [Q2(SR), D2, Coss2, FIG. 5];
identifying whether the reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 (paragraph 0039)] is not detected [when Isec at T1-T5, FIG. 7] from the at least
one module [20, FIG. 5] in response to reducing [from SR at T3-T4 to SR at T5-T6, FIG. 7] the ratio [ratio of SR at T3-T4 and period from first T1 to second T1, FIG. 7] of the on duration [on duration of SR at T3-T4, FIG. 7] of the rectifier circuit [Q2(SR), D2, Coss2, FIG. 5]; 

from the at least one module [20, FIG. 5], reducing [from SR at T3-T4 to SR at T5-T6, FIG. 7] a lager ratio [lager ratio of SR at T3-T4 and period from first T1 to second T1, FIG. 7] of the on duration [on duration of SR at T3-T4, FIG. 7] of the rectifier circuit [Q2(SR), D2, Coss2, FIG. 5].
Chang does not disclose an apparatus for a base station in a wireless communication system.
However, Vladan teaches an apparatus [circuit of FIG. 1] for a base station [114, FIG. 1] in a wireless communication system [114, 116, 104, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Chang to include an apparatus for a base station in awireless communication system of Vladan for the purpose of transmitting wirelessly power to the power receiver, (paragraph 0022).

Regarding claim 3, Chang further discloses the control circuit [40 to generate Q2(SR), FIG. 7], [The secondary side controller 40 is a PWM controller 40, (paragraph 0024)] sequentially reduces [from SR at T3-T4 to SR at T5-T6, FIG. 7] a duty ratio of the PWM signals [SR at T3-T4 to SR at T5-T6, FIG. 7], [The secondary side controller 40 is a PWM controller 40, (paragraph 0024)], while the reverse current [Isec at 112, FIG. 7], 

Regarding claim 4, Chang further discloses a current value [value of Isec, FIG. 5, FIG. 7] flowing on a path [path through Q2(SR), D2, Coss2, FIG. 5] between a secondary coil [secondary coil of TR to generate VSEC, FIG. 5]  of the transformer [TR, FIG. 5] and the at least one module [20, FIG. 5] is smaller than or equal to a reference value [when Isec at T2-T3, FIG. 7], the control circuit [40 to generate Q2(SR), FIG. 7], [The secondary side controller 40 is a PWM controller 40, (paragraph 0024)] determines occurrence [when Isec at T5-T6, FIG. 7] of the reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 (paragraph 0039)].

Regarding claim 5, Chang further discloses if the reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 (paragraph 0039)] dissipates [when Isec at T1-T5, FIG. 7], the control circuit [40 to generate Q2(SR), FIG. 7], [The secondary side controller 40 is a PWM controller 40, (paragraph 0024)] restores the duty ratio [ratio of SR at T3-T4 and period from first T1 to second T1, FIG. 7] to a normal state [Isec, SR at T1-T5, FIG. 7]. 

Regarding claim 6, Chang discloses the method comprising:
detecting [by 45, FIG. 7] reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 
and repeating following steps [steps of Isec in next cycles, FIG. 7] until the reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 (paragraph 0039)] is not detected [when Isec at T1-T5, FIG. 7] from the at least one module [20, FIG. 5]:
if the reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 (paragraph 0039)] is detected [when Isec at 112, FIG. 7] from the at least one module [20, FIG. 5], reducing [from SR at T3-T4 to SR at T5-T6, FIG. 7] a ratio [ratio of SR at T3-T4 and period from first T1 to second T1, FIG. 7] of an on duration [on duration of SR at T3-T4, FIG. 7] of a rectifier circuit [Q2(SR), D2, Coss2, FIG. 5] of the power circuit [TR, Q2(SR), D2, Coss2, COUT, 45, 40, FIG. 5];
identifying [by 45, FIG. 7] whether the reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 (paragraph 0039)] is not detected [when Isec at T1-T5, FIG. 7] from the at least
one module [20, FIG. 5] in response to reducing [from SR at T3-T4 to SR at T5-T6, FIG. 7] the ratio [ratio of SR at T3-T4 and period from first T1 to second T1, FIG. 7] of the on duration [on duration of SR at T3-T4, FIG. 7] of the rectifier circuit [Q2(SR), D2, Coss2, FIG. 5]; 
and if the reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 (paragraph 0039)] is 
Chang does not disclose operating a base station in a wireless communication system.
However, Vladan teaches operating [by circuit of FIG. 1] a base station [114, FIG. 1] in a wireless communication system [114, 116, 104, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Chang to include an apparatus for a base station in a wireless communication system of Vladan for the purpose of transmitting wirelessly power to the power receiver, (paragraph 0022).

Regarding claim 8, Chang further discloses step-by-step reducing [from SR at T3-T4 to SR at T5-T6, FIG. 7] the ratio [ratio of SR at T3-T4 and period from first T1 to second T1, FIG. 7] of the on duration [on duration of SR at T3-T4, FIG. 7] comprises: sequentially reducing [from SR at T3-T4 to SR at T5-T6, FIG. 7] a duty ratio of the PWM signals [SR at T3-T4 to SR at T5-T6, FIG. 7], [The secondary side controller 40 is a PWM controller 40, (paragraph 0024)], while the reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 (paragraph 0039)] occurs [when Isec at T5-T6, FIG. 7].



Regarding claim 10, Chang does not disclose if the reverse current [Isec at 112, FIG. 7], [the secondary current Isec is driven to negative current values, denoted by the dotted circle 112 (paragraph 0039)] dissipates, the control circuit [40 to generate Q2(SR), FIG. 7], [The secondary side controller 40 is a PWM controller 40, (paragraph 0024)] restoring the duty ratio [duty ratio of SR at T3-T4 and period from first T1 to second T1, FIG. 7] to a normal state [Isec, SR at T1-T5, FIG. 7].


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang [US 2018/0115252 A1] modified by Vladan [US 2018/0097400], as applied to claims 1 and 6 above and in view of Zhan [US 2011/0286245 A1].

Regarding claims 2 and 7, Chang does not disclose the rectifier circuit comprises a first transistor and a second transistor, and wherein the power circuit comprises a control circuit which generates pulse width modulation (PWM) signals for controlling operations of the first transistor and the second transistor. 
However, Zhan the rectifier circuit [332, 334, FIG. 3] comprises a first transistor [332, FIG. 3] and a second transistor [334, FIG. 3], and wherein the power circuit [332, 334, L1, C1, T1, 336, FIG. 3] comprises a control circuit [336, FIG. 3] which generates pulse width modulation (PWM) signals [Vg1, Vg2, FIG. 1, FIG. 3], [PWM signals provided to the secondary side switching transistors, (paragraph 0013)] for controlling operations of the first transistor [332, FIG. 3] and the second transistor [334, FIG. 3].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Chang to include the rectifier circuit comprises a first transistor and a second transistor, and wherein the power circuit comprises a control circuit which generates pulse width modulation (PWM) signals for controlling operations of the first transistor and the second transistor of Zhan for the purpose of performing isolated DC/DC power converter units to drive the secondary side power transistors in an efficient manner, (paragraph 0013).


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 

/Trinh Dang/
Examiner, Art Unit 2838.


/Nguyen Tran/Primary Examiner, Art Unit 2838